Citation Nr: 0532725	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of anterior cruciate ligament (ACL) 
reconstruction of the left knee with mild degenerative 
arthritis.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral leg and 
feet disabilities.  

4.  Entitlement to service connection for residuals of a 
right anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1980 until 
September 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2002 and May 2003 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The veteran's service connection claims are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
residuals of ACL reconstruction of the left knee with mild 
degenerative arthritis have been productive of complaints of 
pain; objectively, the veteran had passive range of motion 
from no worse than 0 to 105 degrees, with some evidence of 
pain on motion and tenderness of the knee joint.  




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of ACL reconstruction of 
the left knee with mild degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, as to the veteran's left knee claim, 
VAOPGCPREC 8-2003 applies.  Thus, as long as adequate notice 
was provided as to the underlying service connection claim, 
then no further notice is required as to the "downstream 
issue" increased rating claim.  

After reviewing the record, the Board has determined that a 
February 2002 letter, addressing the veteran's claim of 
service connection for bilateral knee disabilities, satisfied 
its duty to notify under the VCAA.  That communication 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of her and VA's respective 
duties for obtaining evidence.  Moreover, a December 2004 
supplemental statement of the case further addressed the 
division of responsibility between VA and a claimant in 
developing an appeal.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the December 2004 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the May 2002 rating action was decided prior to the issuance 
of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA post service treatment 
and examination.  Additionally, lay statements from the 
veteran's mother are of record.  Moreover, the claims file 
contains the veteran's own statements in support of her 
claim, to include testimony provided at a February 2004 RO 
hearing and a September 2005 hearing before the undersigned.  

Based on the foregoing, the Board finds that, with respect to 
the veteran's left knee  claim, all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
appeal.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  



Legal criteria 

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran is claiming entitlement to an initial rating in 
excess of 10 percent, awarded effective April 26, 2001, for 
residuals of ACL reconstruction of the left knee with mild 
degenerative arthritis.  She is currently rated pursuant to 
Diagnostic Code 5010.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in January 2003 revealed 
left knee passive  range of motion from 0 to 115 degrees, 
with complaints of pain.  Active range of motion was from 0 
to 40 degrees.  The veteran walked with a mild limp and used 
a cane, but no braces.  Subsequent VA examination in April 
2004 shows left knee passive range of motion from 0 to 105 
degrees.  On active motion, the veteran could only move from 
10 to 40 degrees, with complaints of severe pain.  The 
veteran again walked with a cane, and a limp was noted.  The 
April 2004 examination report also indicated that the veteran 
had difficulty squatting.

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
the present case, the evidence of record reveals consistent 
complaints of left knee pain, including on use.  Indeed, at 
her January 2003 VA examination, the veteran rated her left 
knee pain as 4 or 5 out of 10 in intensity.  At her April 
2004 VA examination, she stated that her left knee pain rated 
a 7 out of 10.  She added that her pain persisted even when 
sitting or lying down.  All activities of daily living were 
affected by her left knee pain, and she took Lortab and 
Celebrex to control her symptoms.  At her September 2005 
hearing before the undersigned, the veteran also reported 
taking Morphine for her knee pain.  (Transcript "T," at 3.)  
At that time, the veteran also stated that she was wearing a 
left knee brace regularly.  (T. at 4.)  She reported 
difficulty with walking as a result of her service-connected 
left knee disability.  (T. at 5.)   

In the present case, the veteran's subjective complaints of 
left knee pain described above have been objectively verified 
in the record.   For example, upon VA examination in January 
2003, patellar position was tender on palpation.  
Additionally, there were complaints of pain with motion of 
the left knee.  Upon VA examination in April 2004, there was 
pain with touching of the left knee joint.  There were also 
complaints of severe pain with active left knee motion.  
Furthermore, the VA examiner commented that left knee joint 
motion might be additionally limited by fatigue, pain, 
weakness and lack of endurance following repeated use, with 
pain having the most significant impact.  Finally, both 
examination reports reveal that the veteran walked with a 
cane and had a limp.

The Board acknowledges the pain and related weakness and 
fatigability associated with the veteran's service-connected 
left knee disability.  However, such has already been 
contemplated in the currently assigned 10 percent evaluation 
under Diagnostic Code 5010.  Based on the objective findings 
described above, even with consideration of pain on use, 
there has been no demonstration of functional impairment 
comparable to the criteria for a compensable rating under 
either Diagnostic Code 5260 or 5261 based on limitation of 
motion.  Where, as here, the limitation of motion of the 
specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability for arthritis, 
the knee is a major joint.  38 C.F.R. § 4.45 (2005).  Thus, 
the 10 percent rating presently assigned appropriately 
reflects the veteran's disability picture.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under any alternate 
Diagnostic Code.  However, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.  Finally, as there is no showing of 
genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran clearly 
has arthritis affecting the left knee, she has not 
demonstrated any left knee instability.  In so finding, the 
Board relies on the January 2003 VA examination findings, 
which showed stable left knee ligaments.  At that time, 
McMurray and drawer tests were negative.  Subsequent VA 
examination in April 2004 also failed to demonstrate left 
knee laxity.  Thus, there is no basis for a separate 
evaluation due to instability here.  

Additionally, it is noted that the veteran's right knee 
disability involves a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for such scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a rating under Diagnostic Code 
7804.  Here the evidence does not establish that such 
criteria have been met.  Indeed, upon VA examination in 
January 2003, surgical scars of the left knee were noted.  
However, the skin was healthy and sensation was normal  No 
other competent evidence of record indicates any symptoms 
associated with the veteran's left knee surgical scars, nor 
has she raised any complaints referable to such scars.  For 
these reasons, a separate compensable evaluation for scar 
residuals is not appropriate here.

In conclusion, the evidence reveals that the veteran's 
residuals of ACL reconstruction of the left knee with mild 
degenerative arthritis is manifested by symptoms consistent 
with the currently assigned 10 percent rating under 
Diagnostic Code 5010.  There is no basis for assignment of an 
increased evaluation.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 10 percent for residuals of ACL 
reconstruction of the left knee with mild degenerative 
arthritis is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the claims folder and finds that, with 
respect to the veteran's service connection claims, 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, in a VA Form 21-
4142 dated in October 2001, the veteran indicated that she 
received treatment at McConnell Air Force Base in Wichita, 
Kansas, during 1985.  It does not appear that the RO has 
undertaken any attempt to obtain the records identified by 
the veteran.  Because such treatment reports might help 
establish continuity of symptoms and treatment as to the 
veteran's right knee, back and bilateral legs and feet, they 
are critical to the service connection claims on appeal.  As 
such, additional efforts must be made to procure them.

The Board also notes that the VA examinations conducted in 
January 2003 and April 2004 did not evaluate the veteran's 
feet.  Because the veteran is claiming entitlement to service 
connection for a disability involving her feet, such 
examination would be useful in adjudicating her appeal.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the appropriate authorities 
for the purpose of obtaining any 
outstanding treatment records from 
McConnell Air Force Based during 1985.  
If such records cannot be located, then 
the claims file must document this fact.  

2.  Schedule the veteran for a VA 
orthopedic examination to establish the 
nature and etiology of any bilateral foot 
disabilities.  Any necessary tests should 
be performed.  If a foot disability is 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not related to active service.  
The examiner's conclusions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  Upon completion of the above, the RO 
must readjudicate the service connection 
issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


